

Exhibit 10.28
FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) is made as of
December 23, 2019 by and among BLACK CREEK DIVERSIFIED PROPERTY OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), several banks,
financial institutions and other entities referred to in the signature pages to
this Amendment (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, not individually, but as “Administrative Agent”.
RECITALS
A.    The Borrower, the Administrative Agent, and the Lenders are parties to a
Credit Agreement dated as of January 11, 2019 (the “Credit Agreement”). All
capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.
B.    Borrower has requested certain modifications to the terms of the Credit
Agreement as provided herein.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AMENDMENTS
1.The foregoing recitals to this Amendment are incorporated into and made part
of this Amendment.
2.    The following definitions are being added or restated as follows:
“Permitted Tax Incentive Transaction” means any transaction or series of related
transactions relating to an issuance of all Indebtedness and other obligations
(collectively, “Tax Incentive Indebtedness”) arising in connection with the
issuance of bonds, notes or other obligations by a Governmental Authority
located in the United States (each, a “Tax Incentive Issuer”) to mitigate real
estate and/or ad valorem Taxes otherwise payable in connection with the
ownership of any Property (each, a “Tax Incentive Property”), the fee title to
which is owned (or leased) by a Tax Incentive Issuer, and subsequently leased
(or subleased) by the Subsidiary from the Tax Incentive Issuer, such transaction
or series of transactions being governed by, among other documents, any
indenture or other agreement governing or evidencing the Tax Incentive
Indebtedness, entered into by and between a Tax Incentive Issuer and the trustee
of the bonds in connection with the issuance of such Tax Incentive Indebtedness,
if applicable (each, an “Tax Incentive Indenture”), any lease agreement entered
into by and between a Subsidiary and an Tax Incentive Issuer (or any affiliate
thereof) in connection with the issuance by such Tax Incentive Issuer of Tax
Incentive Indebtedness (each, a “Tax Incentive Lease Agreement”), any guaranty
or similar agreement entered into by any Subsidiary to guaranty, for the benefit
of the bondholder (which, pursuant to (iii) below, shall be the applicable
Subsidiary, or an affiliate thereof), certain payments due in connection with
the issuance of Tax Incentive Indebtedness, including, without limitation, the
payment of principal and interest due under the bonds, notes, or other
obligations evidencing the Tax Incentive Indebtedness, and Tax Incentive Issuer
or trustees fees and expenses, if any, due under the trust indenture (each, an
“Tax Incentive Guaranty”), PILOT agreements, tax incentive agreements, and any
other certificate, agreement, document or instrument, in each case, executed and
delivered by any Subsidiary, Tax Incentive Issuer, or the trustee of any bonds
in connection with such issuance of Tax Incentive Indebtedness and related tax
incentives (collectively, “Tax Incentive Documents”) which satisfy the following
criteria: (i) any net cash proceeds of the Tax Incentive Indebtedness under such
Tax Incentive Documents are used for the purpose of acquiring, constructing,
developing, expanding, installing and/or upgrading an Tax Incentive Property,
(ii) such Tax Incentive Indebtedness is non-recourse to the Loan Parties (other
than as expressly provided in the applicable Tax Incentive Guaranty, if any),
and any successors and/or assigns of such Loan Parties in the event of a
transfer or assignment of the applicable Tax Incentive




--------------------------------------------------------------------------------




Lease Agreement and all of the rights and obligations of such Subsidiary under
each other Tax Incentive Document (including any Tax Incentive Guaranty) to an
assignee who is a Person that is not a Subsidiary, (iii) the applicable
Subsidiary (or any affiliate thereof) is the purchaser of the taxable bonds, or
holder of the applicable notes or other obligations issued or to be issued in
connection with such Tax Incentive Indebtedness (and, so long as such Tax
Incentive Property is an Unencumbered Property, at all times such Subsidiary (or
any affiliate thereof) shall remain the owner or holder thereof), (iv) the base
payments due under the Tax Incentive Lease Agreement are equivalent to the debt
service due under any bonds, notes or other obligations evidencing the Tax
Incentive Indebtedness (other than the payment of a nominal sum as additional
annual base rent during the term of the Tax Incentive Lease Agreement), (v) the
applicable Tax Incentive Lease Agreement or another Tax Incentive Document
grants to the applicable Subsidiary the option to re-acquire title to all or any
portion of such Tax Incentive Property for a nominal sum at any time without
further consent of the Tax Incentive Issuer or any other party other than the
Subsidiary (of affiliate thereof) in its capacity as the bondholder or holder of
the note or other obligation, either directly or through the trustee of the
applicable bonds evidencing the Tax Incentive Indebtedness, (vi) no Tax
Incentive Document entered into in connection with such Tax Incentive
Indebtedness shall limit in any material respect the use by any Subsidiary of
its property or assets (including the applicable Tax Incentive Property), except
as may be required by applicable law to maintain the designation of the Tax
Incentive Property as a “project” pursuant to the applicable legislation
governing such tax incentive structures, (vii) no Tax Incentive Document entered
into in connection with such Tax Incentive Indebtedness shall limit the ability
of the Subsidiary to finance its interest in the Tax Incentive Property,
including mortgaging the leasehold estate created under the Tax Incentive Lease
Agreement, (viii) no Tax Incentive Document entered into in connection with such
Tax Incentive Indebtedness shall limit the ability of the Subsidiary to transfer
its interest in the Tax Incentive Property, except for any requirement for a
consent from the Tax Incentive Issuer that is considered administrative and
which can reasonably expected to be obtained in the ordinary course of business,
and (ix) no Tax Incentive Document shall contain a “clawback” provision pursuant
to which there could be an obligation by the Borrower or the applicable
Subsidiary to repay a material portion of prior tax benefits received other than
due to material breach by the Borrower or the applicable Subsidiary.
“Property Value” means for a Property: (i) with respect to any Property owned
(or, subject to the limitation set forth in the definition of Total Unencumbered
Property Pool Value, is ground leased pursuant to a Financeable Ground Lease or
a Tax Incentive Lease Agreement) directly or indirectly by the Borrower, any
Subsidiary, any Unconsolidated Affiliate, any Exchange Property Owner or any
Exchange Fee Titleholder collectively for less than eight full fiscal quarters,
the current Property Investment Value of such Property; and (ii) with respect to
any Property owned directly or indirectly by the Borrower, any Subsidiary, any
Unconsolidated Affiliate, any Exchange Property Owner or any Exchange Fee
Titleholder collectively for eight or more full fiscal quarters, the greater of
(a) the Net Operating Income for such Property for the most recently completed
fiscal quarter annualized divided by the applicable Capitalization Rate and (b)
zero. A Property contributed to a joint venture by the Borrower, or any
Subsidiary shall be deemed to have been owned by such joint venture from the
date of such contribution and any Property acquired by the Borrower, or any
Subsidiary from an affiliated joint venture shall be deemed to have been
acquired by such Borrower, or any Subsidiary on the date of such acquisition
from such joint venture.
“Unencumbered Property” means a Property (other than an Exchange Property except
as hereinafter provided) that is designated by the Borrower as an Unencumbered
Property and: (i) is completed and located in the continental United States or,
subject to the limitations in the definition of Total Unencumbered Property Pool
Value, which is an Asset Under Development; (ii) is 100% owned in fee simple
(or, subject to the limitation set forth in the definition of Total Unencumbered
Property Pool Value, is ground leased pursuant to a Financeable Ground Lease or
a Tax Incentive Lease Agreement) by the Borrower, a wholly owned Subsidiary, an
Exchange Fee Titleholder, or subject to the limitation set forth in the
definition of Total Unencumbered Property Pool Value, a Subsidiary that is at
least 90% owned directly or indirectly by Borrower provided no consent from a
minority owner is required in order for the Borrower to cause a sale or
refinancing of such Unencumbered




--------------------------------------------------------------------------------




Property, and so long as any such Subsidiary (whether or not wholly-owned) is a
Guarantor (to the extent required by the Section entitled “Release of
Guarantors”); (iii) is not subject to any Liens or encumbrances other than
clauses (a), (b), (c), (d), (f), (j), (k), and (n) of the definition of
Permitted Encumbrances, or a Lien securing bonds, notes or other obligations
issued pursuant to a Permitted Tax Incentive Transaction; (iv) is not subject to
any agreement (including (a) any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such Property, and (b) if
applicable, the organizational documents of Borrower or any applicable
Subsidiary Owner) which prohibits or limits the ability of the Borrower or any
applicable Subsidiary Owner, as the case may be, to create, incur, assume or
suffer to exist any Lien upon any Unencumbered Property (or the leasehold estate
therein created by a Financeable Ground Lease or a Tax Incentive Lease
Agreement, as applicable), or Equity Interests of such Subsidiary Owner, except
for covenants that are not materially more restrictive than the covenants
contained in this Agreement, in favor of holders of unsecured Indebtedness of
the Borrower and such Subsidiary Owner not prohibited hereunder; (v) is not
subject to any agreement (including (a) any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such Property, and
(b) if applicable, the organizational documents of Borrower or any applicable
Subsidiary Owner) which entitles any Person to the benefit of any Lien on such
Property (other than the Lien securing repayment of bonds, notes or other
obligations issued pursuant to, or fees and expenses of the Tax Incentive Issuer
or trustee incurred in connection with, a Permitted Tax Incentive Transaction,
or the Equity Interests in such Subsidiary Owner or Exchange Fee Titleholder, or
would entitle any Person to the benefit of any Lien on such Property or Equity
Interests upon the occurrence of any contingency (including, without limitation,
pursuant to an “equal and ratable” clause) other than any agreement entered into
in connection with the financing of such Property and the pledge of such
Property as security for any financing pending the closing of such financing,
provided that such Property shall cease to be an Unencumbered Property upon the
closing of such financing; (vi) is not subject to any agreement (including (a)
any agreement governing Indebtedness incurred in order to finance or refinance
the acquisition of such Property, and (b) if applicable, the organizational
documents of Borrower or any applicable Subsidiary Owner) which prohibits or
limits the ability of the Borrower or such Subsidiary Owner or Exchange Fee
Titleholder, as the case may be, to make pro rata Restricted Payments to
Borrower or any applicable Subsidiary Owner of income arising out of such
Property or prevents such Subsidiary Owner from transferring such Property
(other than (x) any restriction with respect to a Property imposed pursuant to
an agreement entered into for the sale or disposition of such Property pending
the closing of such sale or disposition or in connection with a 1031 exchange or
any restriction in connection with a Permitted Tax Incentive Transaction that
complies with the condition set forth in clause (viii) of the criteria for such
transactions, and (y) any restriction with respect to a Subsidiary Owner that
owns such Property imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the Equity Interests or assets of such
Subsidiary Guarantor pending the closing of such sale or disposition); and (vii)
is not the subject of any issues which would materially and adversely impact the
operation of such Property. No Property owned by a Subsidiary Owner shall be
deemed to be an Unencumbered Property unless (a) both such Property and all
Equity Interests of the Subsidiary Owner held directly or indirectly by the
Borrower are not subject to any Lien, except as otherwise expressly permitted
herein, including, without limitation, in connection with a Permitted Tax
Incentive Transaction, (b) each intervening entity between the entity
immediately below DCTRT Real Estate Holdco LLC and such Subsidiary Owner does
not have any Indebtedness for borrowed money or, if such entity has any
Indebtedness, such Indebtedness is unsecured, and (c) neither such Subsidiary
Owner nor any intervening entity between the entity immediately below DCTRT Real
Estate Holdco LLC and such Subsidiary Owner is subject to insolvency
proceedings, unable to pay debts or subject to any writ or warrant of
attachment. A Property that is subject to an option to purchase shall not be
disqualified by the requirement in clause (vi) from being an Unencumbered
Property so long as the Property can be transferred subject to the rights of the
optionee provided that if the option to purchase is for a fixed price as
distinguished from a market price, the Unencumbered Asset Value for such
Property shall be equal to the lesser of (x) the amount determined in accordance
with the definition of Unencumbered Asset Value, or (y) the option price for
such Property. Notwithstanding the foregoing, Exchange Properties that are part
of the Exchange Program may be included as Unencumbered Properties during the
period of time that the Exchange Beneficial Interests




--------------------------------------------------------------------------------




or tenant in common interests are being marketed, such marketing period not to
exceed 24 months, if all of the requirements set forth in this definition for an
Unencumbered Property are met other than (A) the ownership percentage
requirement (including without limitation the requirement set forth in clause
(ii) of this definition), (B) the requirement that they not be Exchange
Properties, (C) any requirement that the owner of such Property become a
Subsidiary Guarantor (so long as the applicable Exchange Depositor and any
applicable Subsidiary owning tenant in common interests that have not been sold
is a Subsidiary Guarantor), (D) any requirement that the Unencumbered Property
not be subject to any agreement which prohibits or limits the ability of the
Borrower or any applicable Subsidiary Owner, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any Unencumbered Property;
provided that (for the avoidance of doubt), with respect to Exchange Properties,
the Equity Interests of the Subsidiary Owner shall not be subject to any
agreement that prohibits or limits the ability of the Borrower or such
Subsidiary Owner, as the case may be, to create, incur, assume or suffer to
exist any Lien on such Equity Interests, or (E) any requirement set forth in
clauses (a), (b) or (c) immediately above, except that for purposes of
calculating unencumbered pool financial covenants, only the pro rata share of
value and income (corresponding to the pro rata share of the Exchange Beneficial
Interests in the Exchange Property Owner or the tenant in common interests that
are still owned by the Consolidated Group) shall be counted. Nothing herein
shall prohibit an Unencumbered Property hereunder from constituting an
unencumbered asset in connection with any other Indebtedness; provided that such
Indebtedness is otherwise not prohibited pursuant to the terms of this
Agreement.
3.    The following new Section 13.22 is hereby added to the Credit Agreement:
13.22    Special Provisions regarding Permitted Tax Incentive Transactions.
Notwithstanding any provision in this Agreement to the contrary, any Lien
created in connection with a Permitted Tax Incentive Transaction solely to
secure repayment of a bond, note or other obligation owned by Borrower or a
Subsidiary (or any affiliate thereof) shall be deemed a Permitted Encumbrance.
In furtherance of the foregoing, (i) nothing in the definition of Property shall
preclude a Tax Incentive Property under a Permitted Tax Incentive Transaction
from constituting Property; (ii) the definition of Subsidiary Owner shall
include any Subsidiary that leases Tax Incentive Property pursuant to a Tax
Incentive Lease Agreement under a Permitted Tax Incentive Transaction; (iii) the
definition of Guarantee Obligation shall exclude any obligation incurred by any
Person pursuant to a Tax Incentive Guaranty so long as Borrower or a Subsidiary
is the holder of the bond, note or other obligation that is guaranteed; (iv) no
Tax Incentive Lease Agreement entered into in connection with a Permitted Tax
Incentive Transaction shall constitute (or be deemed to constitute) Indebtedness
or a Sale-Leaseback Master Lease; (v) the provision of Section 8.13 with respect
to any Subsidiary that owns any Unencumbered Property shall also apply to any
Subsidiary that leases an Unencumbered Property that is a Tax Incentive Property
pursuant to a Tax Incentive Lease Agreement, such that such Subsidiaries shall
become Subsidiary Guarantors pursuant to the terms of this Agreement; and (vi)
the investment of any Subsidiary in bonds issued in connection with any
Permitted Tax Incentive Transaction shall not constitute an Investment.
For the avoidance of doubt, (a) any applicable amounts pursuant to subsections
(i) and (ii) of the definition of Net Operating Income related to a third-party
lease affecting any Tax Incentive Property shall be included in the calculation
of Net Operating Income for such Tax Incentive Property, but interest income of
any Subsidiary from bonds issued in connection with any Permitted Tax Incentive
Transaction and related rent expense under any Tax Incentive Lease Agreement
with respect to the applicable Tax Incentive Property shall be disregarded for
purposes of calculating Net Operating Income for such Tax Incentive Property;
(b) interest payable by any Subsidiary under Tax Incentive Indebtedness in
connection with any Permitted Tax Incentive Transaction (to the extent such
Subsidiary is also the owner or holder of the bonds issued in connection with
such Permitted Tax Incentive Transaction) shall be excluded from the calculation
of Recurring Interest Expense; (c) the calculation of Total Asset Value shall
include the Property Value, Property Investment Value, unrestricted cash and
Cash Equivalents and any other amounts which would otherwise be included in the
calculation of Total Asset Value with respect to any other Property, of any Tax
Incentive Property, but the investment of any Subsidiary in bonds issued in
connection with any Permitted Tax Incentive Transaction shall be excluded from
any calculation of Total Asset Value; (d) the term Indebtedness shall not
include any Tax Incentive Indebtedness (including pursuant to an Tax Incentive
Guaranty) under any Permitted Tax




--------------------------------------------------------------------------------




Incentive Transaction; and (e) no Tax Incentive Indebtedness (including pursuant
to a Tax Incentive Lease Agreement or a Tax Incentive Guaranty) shall constitute
a “liability” for purposes of determining Consolidated Tangible Net Worth (but
other liabilities that are current and payable to a party other than Borrower or
a Subsidiary in connection with the Tax Incentive Property such as
indemnification obligations shall constitute a “liability”).
4.    Sections 10.1(c), (d) and (g) are hereby amended by deleting the phrase
“commencing with the fiscal quarter immediately following a Material
Acquisition” and inserting in lieu thereof the phrase “commencing with the
fiscal quarter during which a Material Acquisition occurs”.
5.    The following new Section 13.23 is hereby added to the Credit Agreement:
13.23 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 13.23, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




--------------------------------------------------------------------------------




6.    The Borrower hereby represents and warrants the following:
a)    no Default exists under the Loan Documents;
b)    the Loan Documents are in full force and effect and Borrower has no
defenses or offsets to, or claims or counterclaims relating to, its obligations
under the Loan Documents;
c)    there has been no material adverse change in the financial condition of
the Borrower as shown in its September 30, 2019 financial statements;
d)    the Borrower has full power and authority to execute this Amendment and no
consents are required for such execution other than any consents which have
already been obtained; and
e)    all representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof
both before and after giving effect to this Amendment, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty was true and correct in all
material respects on and as of such earlier date, and except that for purposes
of this clause (e), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement.
7.    The effectiveness of this Amendment shall be conditioned on the following:
a)    The representations and warranties in Section 6 being true and correct.
b)    Any fees required to be paid to the Administrative Agent or any Lender in
connection with this Amendment on or before the Closing Date shall have been
paid.
c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) including such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
8.    Except as specifically modified hereby, the Credit Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed. All references in the Loan Documents to the “Credit Agreement”
henceforth shall be deemed to refer to the Credit Agreement as amended by this
Amendment.
9.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Amendment shall be
construed in accordance with the internal laws (and not the law of conflicts) of
the State of New York, but giving effect to federal laws applicable to national
banks.
10.    This Amendment shall become effective when it has been executed by the
Borrower, the Administrative Agent, and the Required Lenders.
[Remainder of Page Intentionally Left Blank.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership


By:
Black Creek Diversified Property Fund Inc., a Maryland corporation, its sole
general partner





By:    /s/ Lainie P. Minnick
Name:    Lainie P. Minnick                
Title:    Chief Financial Officer            








--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with
Black Creek Diversified Property Operating Partnership LP]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:    /s/ Craig V. Koshkarian
Name:    Craig V. Koshkarian            
Title:    Director        


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with
Black Creek Diversified Property Operating Partnership LP]




REGIONS BANK, as Syndication Agent and as a Lender
By: /s/ Ghi S. Gavin
Name: Ghi S. Gavin
Title: Senior Vice President




[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with
Black Creek Diversified Property Operating Partnership LP]


 
CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender
By: Jessica Phillips    
Name: Jessica Phillips
Title: Authorized Signatory    


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------







[Signature Page to Credit Agreement with
Black Creek Diversified Property Operating Partnership LP]


MUFG UNION BANK, N.A., as a Lender
By: /s/ Katherine Davidson
Name: Katherine Davidson
Title: Director










